Title: To George Washington from Charles-Malo-François, comte de Lameth, 2 April 1782
From: Lameth, Charles-Malo-François, comte de
To: Washington, George


                        
                            
                                Monsieur,
                                À Paris Le 2 avril 1782.
                            
                            Les Bontés dont votre Excéllance à Bien Voulu m’honnorer me donnent La Confiance de me Rappeller à
                                Lhonneur de son Souvenir, et de luy offrir mes Regrets que la place qu’on m’a donne à mon Retour icy, et plus encore
                                L’état de ma santé me déffendent de Retourner maintenant en amérique: j’y Serai remplacé Par un frére Pour Lequel
                                j’ôse Reclamer la bontée de votre Excellence, j’espere que Sa Conduite Le luy méritera, ainsy que Son éstime: si La
                                guérre Subsiste en amérique Rien ne poura être La Campagne prochaine, un obstacle au desir que j’ai de m’instruire
                                Sous vos ordres, si La paix vient détruire mes espérances, je n’aurai Pour m’en Consoler qu’à fixer mes Regards Sur
                                l’amérique heureuse Devant Son Bonheur aux glorieux travaux de votre Excéllance. je suis avec Respect, De Votre
                                Excellance, Le très humble et tres Obéissant serviteur
                            
                                Le chr. charles de Lameth
                            
                        
                        Translation
                            The notice with which your Excellency has been pleased to honor me emboldens me to recall your
                                recollection of me and to tell you with regret that the place which has been conferred upon me, but more particularly
                                the state of my health will not permit me to return immediately to America—I shall be replaced by my Brother to whom I
                                hope a continuance of your favor—I hope that his conduct will merit your esteem. If the War continues another
                                Campaign, nothing shall obstruct my wishes to serve under you—If peace should destroy my hopes, I shall console myself
                                by fixing my regard upon America, rendered happy by the glorious toils of your Excellency. I have the honor to be
                                &c.
                            
                                Chev: de la Meth
                            
                        
                    